Name: 2002/547/EC: Commission Decision of 5 July 2002 on financial aid from the Community for the operation of certain Community Reference Laboratories in the veterinary public health field (residues) (notified under document number C(2002) 2524)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  agricultural policy;  research and intellectual property;  animal product;  economic policy;  economic geography
 Date Published: 2002-07-09

 Avis juridique important|32002D05472002/547/EC: Commission Decision of 5 July 2002 on financial aid from the Community for the operation of certain Community Reference Laboratories in the veterinary public health field (residues) (notified under document number C(2002) 2524) Official Journal L 179 , 09/07/2002 P. 0028 - 0029Commission Decisionof 5 July 2002on financial aid from the Community for the operation of certain Community Reference Laboratories in the veterinary public health field (residues)(notified under document number C(2002) 2524)(Only the German, French, Italian and Dutch texts are authentic)(2002/547/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 28(2) thereof,Whereas:(1) Community financial aid should be granted to the Community reference laboratories designated by the Community to assist them in carrying out the functions and duties laid down in Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products(3).(2) The financial contribution from the Community shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down.(3) For budgetary reasons, Community assistance should be granted for a period of one year; however, in order to adapt the financial period to the calendar year, the Community assistance granted for next period will exceptionally cover six months.(4) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(4) veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund. For financial control purposes, Articles 8 and 9 of Council Regulation (EC) No 1258/1999 apply.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 11. The Community grants financial assistance to the Netherlands for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Rijksinstituut voor de Volksgezondheid en MilieuhygiÃ «ne, Bilthoven, the Netherlands, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of EUR 200000 for the period from 1 July 2002 to 31 December 2002.Article 21. The Community grants financial assistance to France for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Laboratoire de L'Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des aliments, (formerly the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires), FougÃ ¨res, France, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of EUR 200000 for the period from 1 July 2002 to 31 December 2002.Article 31. The Community grants financial assistance to Germany for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Bundesinstitut fÃ ¼r gesundheitlichen Verbraucherschutz und VeterinÃ ¤rmedizin, Berlin, Germany, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of EUR 200000 for the period from 1 July 2002 to 31 December 2002.Article 41. The Community grants financial assistance to Italy for the functions and duties referred to in Annex V, Chapter 2, to Directive 96/23/EC to be carried out by the Istituto Superiore di SanitÃ , Rome, Italy, for the detection of residues of certain substances.2. The Community's financial assistance shall amount to a maximum of EUR 200000 for the period from 1 July 2002 to 31 December 2002.Article 5The Community's financial assistance shall be paid as follows:(a) advance payment of 70 % of the above amounts may be paid at the request of the recipient Member State;(b) the remainder is paid following presentation of supporting documents and technical report by the recipient Member State. Those documents shall be presented at the latest three months after the end of the period for which financial assistance has been granted;(c) the financial contribution shall be granted provided that the actions planned are efficiently carried out and that the authorities supply all the necessary information within the time limits laid down;(d) when the time limit is not observed, the contribution shall be reduced by 25 % on 1 May, 50 % on 1 June, 75 % on 1 July and 100 % on 1 September.Article 6This Decision is addressed to the Federal Republic of Germany, the French Republic, the Italian Republic and the Kingdom of the Netherlands.Done at Brussels, 5 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 125, 23.5.1996, p. 10.(4) OJ L 160, 26.6.1999, p. 103.